Citation Nr: 0906015	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
with drug addiction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to July 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2005 the Veteran testified at a Board hearing.

A February 1985 rating decision denied service connection for 
drug addiction.  However, finality does not attach, as the 
issue on appeal has been recharacterized as service 
connection for a psychiatric disorder with drug addiction.  
Thus, the claim currently before the Board does not need to 
be reopened.

In a July 2006 decision, the Board denied the Veteran's claim 
for service connection for a psychiatric disorder with drug 
addiction.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2007, the 
Court issued an order which granted a joint motion of the 
parties, dated that same month, for remand and to vacate the 
Board's July 2006 decision.  Copies of the motion and the 
Court's Order have been incorporated into the claims folder.

This appeal was again before the Board in February 2008 and 
was remanded for further development.


FINDING OF FACT

A psychiatric disorder is not etiologically related to the 
Veteran's period of service.


CONCLUSION OF LAW

A psychiatric disorder with drug addiction was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.127 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, January 2004, March 2008, and April 2008 
letters to the Veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, a disability 
rating, and an effective date, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  In such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA-compliant notice was issued to the 
Veteran by April 2008.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ subsequently reviewed the 
claim and issued a Supplemental Statement of the Case to the 
Veteran as recently as September 2008.  Thus, the Board finds 
that the Veteran was not prejudiced by any inadequate notice, 
and that there is no reason to believe a different result 
would have been obtained had the error not occurred.  See 
Pelegrini, 18 Vet. App. 112; see also Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the Veteran's 
service treatment records, private post-service medical 
records, the Veteran's Social Security Administration (SSA) 
records, the Veteran's testimony at his September 2005 
hearing, and written statements from the Veteran and his 
representative. Subsequent to the Board's July 2006 remand, 
the RO made several attempts to obtain records of treatment 
the Veteran asserted he received soon after service 
discharge. All such attempts were unsuccessful, except for a 
response from the New York Therapeutic Communities, Inc. 
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claim.


II. Service Connection

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A personality disorder is not a disease for VA compensation 
purposes.  See 38 C.F.R. § 4.127; 38 C.F.R. § 3.303(c).


Analysis

The Veteran argues that he is entitled to service connection 
for a psychiatric disorder with drug addiction.

Service treatment records indicate that the Veteran had a 
diagnosis of emotionally unstable personality, and that a 
Medical Board found him unsuitable for service based on that 
disorder.  Mental examination found no evidence of psychosis, 
neurosis, organic brain impairment, or significant 
depression.

A letter from a correctional program indicates that the 
Veteran successfully completed 10 hours of in-service 
training and continuing education in July 1990 and October 
1990.  

March 1991 private treatment records indicate that the 
Veteran was involved in an automobile accident in March 1991, 
and that after the accident the Veteran began to feel 
emotionally distraught, with feelings of anxiety and 
depression.  The Veteran's major presenting problems were 
reported as being anxious, mentally depressed, irritable, and 
having a moderate degree of psychological disturbance, which 
had been occurring over the past few months.  The Veteran was 
diagnosed as manifesting pronounced psychological and some 
cognitive distances causally related to the injures sustained 
in the March 1991 automobile accident. 

January 1992 private treatment records indicate that the 
Veteran began seeing a psychologist after his March 1991 
accident because of irritability and depression.  It was 
noted that the Veteran seemed to have a mild to moderate 
degree of organicity.  The Veteran was diagnosed as having 
post-traumatic stress disorder, and symptoms of anxiety and 
depression.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a psychiatric disorder with drug addiction.

First, the evidence does not show that a psychiatric disorder 
was incurred in service.  Service treatment records indicate 
that the Veteran had a diagnosis of emotionally unstable 
personality, and that a Medical Board found him unsuitable 
for service based on that disorder.  Mental examination found 
no evidence of psychosis, neurosis, organic brain impairment, 
or significant depression.  Thus, service treatment records 
reflect a diagnosed personality disorder, which is not a 
disease for VA compensation purposes, but they reflect no 
diagnosed psychiatric disorder.

Second, the record does not reflect continuity of 
symptomatology after service.  The earliest medical evidence 
indicating any psychiatric disorder is the March 1991 private 
treatment record.  Moreover, the March 1991 treatment record 
indicates that the Veteran had not had psychiatric problems 
until recently, and that such psychiatric problems were 
causally related to the injures sustained in the March 1991 
automobile accident.

Third, there is no medical opinion or other competent 
evidence linking any current psychiatric disorder to the 
Veteran's period of service.  Several post-service private 
psychiatric examination reports, beginning in March 1991, are 
of record.  However, none of these examination reports links 
any current psychiatric disorder to the Veteran's period of 
service in any way, either by medical opinion or by the 
Veteran's own history.  Rather, the Veteran's psychiatric 
problems were linked by the March 1991 and January 1992 
examiners to a March 1991 automobile accident.

The Board acknowledges the Veteran's contentions that he made 
during his September 2005 Board hearing, which included that 
he developed a psychiatric disorder in service for which he 
received treatment immediately following his period of 
service.  The Veteran's contentions that he was diagnosed 
with a psychiatric disorder in service and received treatment 
immediately following his period of service, however, are 
contradicted by the evidence of record.  Again, the veteran 
has not provided sufficient details so that an attempt could 
be made to obtain records of the purported treatment. Service 
treatment records and post-service treatment records indicate 
that a psychiatric disorder was not incurred in service, that 
a psychiatric disorder was not diagnosed until more than 20 
years after the Veteran's period of service, and that such 
diagnosed psychiatric disorder was related to a March 1991 
automobile accident. 

Accordingly, service connection for a psychiatric disorder 
with drug addiction is not warranted.  In reaching these 
determinations, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
applicable.

The Board acknowledges that no VA examination report 
addressing the question of whether any current psychiatric 
disorder is related to the Veteran's service is of record.  
However, such an examination is unnecessary in the instant 
case, as the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
The evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service to which a 
psychiatric condition could be medically linked.  
Furthermore, the record does not contain any competent 
evidence indicating that the Veteran's claimed disability may 
be associated with service.  Thus, remand for a medical 
opinion in the instant case is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

ORDER

Service connection for a psychiatric disorder with drug 
addiction is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


